Jose Gilberto Pena, Et




                         Fourth Court of Appeals
                                San Antonio, Texas
                                      August 1, 2014

                                   No. 04-14-00048-CV

             America Amada GONZALEZ and Jamie Christina Garza McRae,
                                 Appellants

                                             v.

                                Jose Gilberto PENA, Et Ux.,
                                         Appellees

                 From the 381st Judicial District Court, Starr County, Texas
                                Trial Court No. DC-10-359
                        Honorable Jose Luis Garza, Judge Presiding


                                      ORDER
      Appellee's Joint Motion to Strike Appellant's Brief is hereby DENIED.




                                                  _________________________________
                                                  Rebeca C. Martinez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 1st day of August, 2014.



                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court